EXHIBIT 10.1

SECOND AMENDED AND RESTATED CONTROL INVESTOR GUARANTY

THIS SECOND AMENDED AND RESTATED GUARANTY (“Guaranty”) dated as of January 30,
2008, executed and delivered by Allied Capital Corporation, a Maryland
corporation (“Guarantor”), in favor of Citibank, N.A., a national banking
corporation, in its capacity as Administrative Agent (“Administrative Agent”)
for the benefit of the lenders under that certain Second Amended and Restated
Credit Agreement dated as of March 17, 2006 (as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with its terms, the “Credit Agreement”), by and among Ciena Capital, LLC, a
limited liability company organized under the laws of the State of Delaware,
formerly known as Business Loan Express, LLC (the “Borrower”), certain lenders
named therein (“Lenders”), and Citibank, N.A., as Administrative Agent.

WHEREAS, Borrower, Bank of America, N.A., successor in interest by merger to
Fleet National Bank (“Original Administrative Agent”), and each lender party
thereto executed that certain Credit Agreement dated as of March 28, 2001 (the
“Original Credit Agreement”);

WHEREAS, the Original Credit Agreement was amended and restated pursuant to that
certain Amended and Restated Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Amended and Restated
Credit Agreement”) dated as of February 2, 2004, by and among Borrower, Original
Administrative Agent, as administrative agent, and each of the lenders party
thereto;

WHEREAS, in connection with the Original Credit Agreement, Guarantor executed
and delivered a Guaranty, dated as of March 28, 2001, of the obligations of
Borrower to Original Administrative Agent for its benefit and for the ratable
benefit of the lenders under the Original Credit Agreement, as such Guaranty was
reaffirmed by that certain Amendment and Reaffirmation of Control Investor
Guaranty dated as of February 2, 2004 (as reaffirmed, the “Original Guaranty”);

WHEREAS, in connection with the Credit Agreement, Guarantor executed and
delivered an Amended and Restated Guaranty, dated as of March 17, 2006, of the
obligations of Borrower to Administrative Agent for its benefit and for the
ratable benefit of the lenders under the Credit Agreement, (the “Amended and
Restated Guaranty”);

WHEREAS, concurrently herewith, Borrower, Administrative Agent, and each Lender
party thereto, have executed that certain Fifth Amendment and Waiver to Second
Amended and Restated Credit Agreement, which amends certain provisions of the
Credit Agreement (the “Fifth Amendment”);

WHEREAS, as one of the conditions of entering into the Fifth Amendment,
Administrative Agent and Lenders have required that Guarantor amend and restate
the Amended and Restated Guaranty in its entirety as set forth herein;

WHEREAS, pursuant to the Credit Agreement, Lenders have agreed to make available
to Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

WHEREAS, Guarantor owns, directly or indirectly, at least 94.9% of each class of
the issued and outstanding membership interests of Borrower; and

WHEREAS, Guarantor’s execution and delivery of this Guaranty is a condition to
Lenders making, and continuing to make, such financial accommodations to
Borrower;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Guarantor, Guarantor agrees as follows:

Section 1. Guaranty.

(a) Guarantor hereby absolutely, irrevocably and unconditionally guarantees the
due and punctual payment and performance when due, whether at stated maturity,
by acceleration or otherwise, of the following (collectively referred to as the
“Guaranteed Obligations”): (1) all present and future indebtedness and
obligations owing by Borrower to any Lender or Administrative Agent under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Loans, and the payment
of all interest, Fees, charges, attorneys’ fees and other amounts payable to any
Lender or Administrative Agent thereunder or in connection therewith; (2) any
and all extensions, renewals, modifications, amendments or substitutions of the
foregoing; (3) all expenses, including, without limitation, attorneys’ fees and
disbursements, that are incurred by Lenders and Administrative Agent in the
enforcement of any of the foregoing; and (4) all other Obligations, provided,
however, that the Guaranteed Obligations shall not include any obligation of
Borrower or any of its Subsidiaries under any Interest Rate Agreement.

(b) All expenses, including, without limitation, attorneys’ fees and
disbursements that are incurred by Lenders and Administrative Agent (i) in the
enforcement of the obligations of the Guarantor hereunder and (ii) in connection
with the Credit Agreement and any other Loan Document, shall be fully
recoverable from the Guarantor.

(c) Any amounts due from Guarantor to Administrative Agent or Lenders shall bear
interest (i) in the case of amounts payable pursuant to Section 1(a) hereof,
from the date demand is made therefor, and (ii) in the case of amounts payable
pursuant to Section 1(b) hereof, from the date that is thirty (30) days after
Administrative Agent’s demand therefor, and in the case of all of the foregoing
amounts, until such amounts are paid in full at the highest rate then applicable
to the Guaranteed Obligations.

(d) All payments hereunder shall be applied to the Guaranteed Obligations in the
order and manner specified in the Credit Agreement.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not merely of collection. Accordingly, Lenders and
Administrative Agent shall not be obligated or required before enforcing this
Guaranty against Guarantor: (a) to pursue any right or remedy Lenders or
Administrative Agent may have against Borrower or any other Person or commence
any suit or other proceeding against Borrower or any other Person in any court
or other tribunal; (b) to make any claim in a liquidation or bankruptcy of
Borrower or any other Person; or (c) to make demand of Borrower or any other
Person or to enforce or seek to enforce or realize upon any collateral security
held by Lenders or Administrative Agent which may secure any of the Guaranteed
Obligations.

Section 3. Guaranty Absolute. Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of Administrative
Agent or Lenders with respect thereto. The liability of Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not Guarantor consents thereto or has notice thereof):

(a) Subject to the provisions of Section 4 of this Guaranty, (i) any change in
the amount, interest rate or due date or other term of any of the Guaranteed
Obligations, (ii) any change in the time, place or manner of payment of all or
any portion of the Guaranteed Obligations, (iii) any amendment or waiver of, or
consent to the departure from or other indulgence with respect to, the Credit
Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Guaranteed Obligations, or (iv) any waiver,
renewal, extension, addition, or supplement to, or deletion from, or any other
action or inaction under or in respect of, the Credit Agreement, any of the
other Loan Documents, or any other documents, instruments or agreements relating
to the Guaranteed Obligations or any other instrument or agreement referred to
therein or evidencing any Guaranteed Obligations or any assignment or transfer
of any of the foregoing;

(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Guaranteed Obligations or any assignment or transfer
of any of the foregoing;

(c) any furnishing to Administrative Agent or Lenders of any additional security
for the Guaranteed Obligations, or any sale, exchange, release or surrender of,
or realization on, any security for the Guaranteed Obligations;

(d) any settlement or compromise of any of the Guaranteed Obligations, any
security therefor, or any liability of any other party with respect to the
Guaranteed Obligations, or any subordination of the payment of the Guaranteed
Obligations to the payment of any other liability of Borrower or any other
obligor with respect to the Guaranteed Obligations;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to Guarantor,
Borrower or any other Person, or any action taken with respect to this Guaranty
by any trustee or receiver, or by any court, in any such proceeding;

(f) any act or failure to act by Borrower or any other Person which may
adversely affect the Guarantor’s subrogation rights, if any, against Borrower to
recover payments made under this Guaranty;

(g) any nonperfection of any security interest or other Lien on any collateral
securing in any way any of the Guaranteed Obligations;

(h) any application of sums paid by Borrower or any other Person with respect to
the liabilities of Borrower to Administrative Agent or Lenders, regardless of
what liabilities of Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of Borrower
or in the exercise thereof; or

(j) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Guarantor hereunder, including, without limitation,
the failure by Administrative Agent or any Lender to provide copies of any
notice delivered to Borrower or any Subsidiary in accordance with the terms of
any of the Loan Documents.

Section 4. Action with Respect to Guaranteed Obligations.

(a) Subject to the provisions of Section 4(b) hereof, Lenders and Administrative
Agent may, at any time and from time to time, without the consent of, or notice
to, Guarantor, and without discharging Guarantor from its obligations hereunder,
take any and all actions described in Section 3 hereof and may otherwise:
(i) amend, modify, alter or supplement the Credit Agreement or any other Loan
Document; (ii) sell, exchange, release or otherwise deal with all, or any part,
of any collateral; (iii) release any Person liable in any manner for the payment
or collection of the Guaranteed Obligations; (iv) exercise, or refrain from
exercising, any rights against Borrower or any other Person; and (v) apply any
sum, by whomsoever paid or however realized, to the Guaranteed Obligations in
such order as Lenders shall elect.

(b) Notwithstanding the foregoing, Administrative Agent and Lenders shall not
agree to any of the following without the prior written consent of the
Guarantor: (i) any increase of the principal amount of commitments under the
Credit Agreement to an amount in excess of the Aggregate Commitment Amount from
time to time in effect pursuant to Section 2.12(b) of the Loan Agreement,
(ii) any increase in the interest rate applicable to the loans under the Credit
Agreement (other than an increase to the Default Rate in accordance with the
terms of the Credit Agreement), (iii) any amendment or modification that would
have the effect of increasing the Default Rate, (iv) any amendment or
modification that would have the effect of modifying the Termination Date
(otherwise than pursuant to a termination of the Commitments pursuant to
Section 2.12 or 10.2 of the Credit Agreement), (v) any amendment or modification
to Sections 10.1 or 10.2 of the Credit Agreement, or (v) any amendment or
modification that would have the effect of increasing any ratio or percentage
provided for in Section 7.12 of the Loan Agreement or the definition of Required
Asset Quality Level.

Section 5. Representations and Warranties. Guarantor hereby makes to
Administrative Agent and Lenders the following representations and warranties:

(a) Organization; Power; Qualification. Guarantor is a corporation, duly
organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry, on its respective business
as now being and hereafter proposed to be conducted, and is duly qualified and
is in good standing as a foreign corporation, partnership, or other legal
entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized would have, in each instance, a Material Adverse Effect.

(b) Authorization. Guarantor has the right and power, and has taken all
necessary action to authorize it, to guaranty the Guaranteed Obligations
hereunder. Guarantor has the right and power, and has taken all necessary action
to authorize it, to execute, deliver and perform this Guaranty and any other
Loan Document to which it is a party in accordance with their respective terms
and to consummate the transactions contemplated hereby and thereby. This
Guaranty has been duly executed and delivered by the duly authorized officers of
the Guarantor, and each is a legal, valid and binding obligation of the
Guarantor, enforceable against it in accordance with its respective terms.

(c) Compliance with Laws. The execution, delivery and performance of this
Guaranty in accordance with its terms do not and will not, by the passage of
time, the giving of notice, or otherwise: (i) require any Governmental Approval,
other than such as have been obtained and are in full force and effect, or
violate any Applicable Law (including all Environmental Laws) relating to the
Guarantor; (ii) conflict with, result in a breach of, or constitute a default
under the articles of incorporation or bylaws of Guarantor or any indenture,
agreement or other instrument to which the Guarantor is a party or by which it
or any of its properties may be bound; or (iii) result in or require the
creation or imposition of any Lien, other than Liens in favor of the
Administrative Agent and the Lenders, upon or with respect to any property now
owned or acquired by the Guarantor.

(d) Governmental Approvals. Guarantor is in compliance with each Governmental
Approval applicable to it and in compliance with all other Applicable Law
relating to it (including, without limitation, the Investment Company Act of
1940, as amended), except for non-compliances which, and Governmental Approvals
the failure to possess which, would not, individually or in the aggregate, have
a Material Adverse Effect.

(e) Defaults. No “Event of Default” or “Default” (as each such term is defined
under the Control Investor Credit Agreement) has occurred and is continuing or
would exist after giving effect to any of the Loan Documents.

Section 6. Covenants of Guarantor. For so long as this Agreement or the Credit
Agreement is in effect and thereafter until each of (x) the payment in full of
the Obligations and (y) the termination, expiration, or full cash
collateralization of all LCs, Guarantor agrees as follows:

(a) Year-End Statements. As soon as available and in any event within
ninety-five (95) days after the end of each fiscal year of Guarantor, Guarantor
shall deliver to Administrative Agent (with sufficient copies for distribution
by Administrative Agent to each Lender for all deliveries other than electronic
deliveries) the financial statements of Guarantor as at the end of such fiscal
year which shall be (a) certified by the chief financial officer of Guarantor,
in his or her opinion, to present fairly, in accordance with GAAP, the financial
position of Guarantor as at the date thereof and the result of operations for
such period and (b) examined and reported on by independent certified public
accountants meeting the requirements of Section 8.2 of the Control Investor
Credit Agreement, whose opinion shall be unqualified.

(b) Quarterly Financial Statements. As soon as available and in any event within
fifty (50) days after the close of each of the first, second, and third fiscal
quarters of Guarantor, Guarantor shall deliver to Administrative Agent (with
sufficient copies for distribution by Administrative Agent to each Lender for
all deliveries other than electronic deliveries) the financial statements of
Guarantor as at the end of such period all of which shall be certified by the
chief financial officer of Guarantor, in his or her opinion, to present fairly,
in accordance with GAAP, the financial position of Guarantor as at the date
thereof and the results of operations for such period (subject to normal
year-end audit adjustments).

(c) Additional Information. Guarantor shall contemporaneously deliver to
Administrative Agent (with sufficient copies for distribution by Administrative
Agent to each Lender for all deliveries other than electronic deliveries) copies
of all documents required to be delivered by the Guarantor to the lenders under
the Control Investor Credit Agreement as provided in Sections 8.3(a), 8.3(b)(i)
and 8.4(a), (e) and (f) of the Control Investor Credit Agreement notwithstanding
termination of the Control Investor Credit Agreement.

(d) Compliance with Laws. Guarantor shall comply with all Applicable Laws
(including, without limitation, the Investment Company Act of 1940, as amended),
including the obtaining and maintaining of all Governmental Approvals, the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.

(e) Business Development Company. Guarantor shall at all times maintain its
status as a “business development company” under the Investment Company Act of
1940, as amended.

(f) Replacement of LCs. On or prior to February 15, 2008, Guarantor shall
replace, or cause to be terminated, LCs issued under the Credit Agreement in an
amount sufficient to cause the LC Exposure under the Credit Agreement to not be
greater than $50,000,000 as of such date, and shall provide to Administrative
Agent, or cause Borrower to provide, evidence satisfactory to Administrative
Agent and each applicable LC Issuer, that (1) Borrower has cancelled LCs in a
face amount sufficient to reduce the LC Exposure to no greater than $50,000,000
as of such date, (2) Borrower has returned the originals of such terminated LCs
to Administrative Agent, and (3) the beneficiary of each such terminated LC has
provided a written acknowledgment consenting to such termination.

(g) Receipt of Payments and Distributions. Guarantor shall not, on and after the
Fifth Amendment Effective Date, accept from Borrower, or any Subsidiary of
Borrower, any (i) distributions including, without limitation, guarantee fees,
management fees, or dividends, other than tax distributions permitted under
Section 9.5(c) of the Loan Agreement or (ii) any payment on any Subordinated
Indebtedness.

Section 7. Waiver. Guarantor, to the fullest extent permitted by Applicable Law,
hereby waives notice of acceptance hereof or any presentment, demand, protest or
notice of any kind which in any manner or to any extent might vary the risk of
Guarantor or which otherwise might operate to discharge Guarantor from its
obligations hereunder.

Section 8. Inability to Accelerate Loan. If Administrative Agent and/or Lenders
are prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guaranteed Obligations by reason of any automatic stay or
otherwise, Agents and/or Lenders shall be entitled to receive from the
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

Section 9. Reinstatement of Guaranteed Obligations. If claim is ever made on
Administrative Agent or any Lender for repayment or recovery of any amount or
amounts received in payment or on account of any of the Guaranteed Obligations,
and Administrative Agent or such Lender repays all or part of said amount by
reason of (a) any judgment, decree or order of any court or administrative body
of competent jurisdiction, or (b) any settlement or compromise of any such claim
effected by such Administrative Agent or such Lender with any such claimant
(including Borrower or a trustee in bankruptcy for Borrower), then and in such
event Guarantor agrees that any such judgment, decree, order, settlement or
compromise shall be binding on it, notwithstanding any revocation hereof or the
cancellation of the Credit Agreement, any of the other Loan Documents, or any
other instrument evidencing any liability of Borrower, and Guarantor shall be
and remain liable to Administrative Agent or such Lender for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to Administrative Agent or such Lender. Guarantor’s liability under
this Section 9 shall survive the termination of this Guaranty.

Section 10. Subrogation. Upon the making by Guarantor of any payment hereunder
for the account of Borrower, Guarantor shall be subrogated to the rights of the
payee against Borrower; provided, however, that Guarantor shall not enforce any
right or receive any payment by way of subrogation or otherwise take any action
in respect of any other claim or cause of action Guarantor may have against
Borrower arising by reason of any payment or performance by Guarantor pursuant
to this Guaranty, unless and until all of the Guaranteed Obligations have been
indefeasibly paid and performed in full. If any amount shall be paid to
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, Guarantor shall hold such amount in trust for the benefit
of Administrative Agent and Lenders and shall forthwith pay such amount to
Administrative Agent to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by Administrative Agent as collateral security
for any Guaranteed Obligations existing.

Section 11. Set off.

(a) In addition to any rights now or hereafter granted under any of the other
Loan Documents or Applicable Law and not by way of limitation of any such
rights, Guarantor hereby authorizes each Lender, at any time upon the occurrence
and during the continuation of an Event of Default, without any prior notice to
Guarantor or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by any Lender, or an affiliate of any Lender, to or for the credit
or the account of Guarantor against and on account of any of the Guaranteed
Obligations, although such obligations shall be contingent or unmatured. Each
Lender agrees to give Guarantor prompt notice after the exercise by Lender of
such right of set off but the failure of a Lender to give such notice shall not
affect the validity of any such set off. Guarantor agrees, to the fullest extent
permitted by Applicable Law, that any Participant may exercise rights of set off
or counterclaim and other rights with respect to its participation as fully as
if such Participant were a direct creditor of the Guarantor in the amount of
such participation.

(b) Administrative Agent and Lenders acknowledge and agree that the bank
accounts set forth on Schedule 11 attached hereto and any similar bank account
created in the future shall not be subject to any right of offset or banker’s
lien.

Section 12 Information. Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of Borrower, and of all other
circumstances bearing upon the risk of nonpayment of any of the Guaranteed
Obligations and the nature, scope and extent of the risks that the Guarantor
assumes and incurs hereunder, and agrees that neither Administrative Agent nor
any Lender shall have any duty whatsoever to advise Guarantor of information
regarding such circumstances or risks.

Section 13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE, AND WITHOUT REFERENCE TO
CONFLICT OF LAWS PRINCIPLES OR PROVISIONS.

Section 14. Jurisdiction; Consent to Service of Process: Waiver of Jury Trial.

(a) Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof; in any action or proceeding arising out of or
relating to this Guaranty or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty shall affect any
right that Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Guaranty or the other Loan Documents
against Guarantor or its properties in the courts of any jurisdiction.

(b) Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty or the other Loan Documents in any New York
State court or Federal court located in the State of New York. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Guarantor and each other party hereto consents to service of process in the
manner provided for notices in Section 21 hereof. Nothing in this Guaranty will
affect the right of any party to this Guaranty to serve process in any other
manner permitted by law.

(d) Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any
litigation directly or indirectly arising out of, under or in connection with
this Guaranty or any of the other Loan Documents. Each party hereto
(1) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (2) acknowledges
that it and the other parties hereto have been induced to enter into this
Guaranty and the other Loan Documents, as applicable, by, among other things,
the mutual waivers and certifications in this Section 14.

(e) Guarantor agrees not to assert any claim against Administrative Agent, any
Lender, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys, agents, and advisers, on any theory of liability, for
special, indirect, consequential, or punitive damages arising out of or
otherwise relating to this Guaranty or any of the other Loan Documents.

Section 15. Loan Accounts. Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guaranteed Obligations, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guaranteed Obligation or otherwise, the entries in such
books and accounts shall be deemed prima facie evidence of the matters set forth
therein. The failure of Administrative Agent or any Lender to maintain such
books and accounts shall not in any way relieve or discharge Guarantor of any of
its obligations hereunder.

Section 16. Waiver of Remedies. No delay or failure on the part of
Administrative Agent or any Lender in the exercise of any right or remedy it may
have against any Guarantor hereunder or otherwise shall operate as a waiver
thereof, and no single or partial exercise by Administrative Agent or any Lender
of any such right or remedy shall preclude other or further exercise thereof or
the exercise of any other such right or remedy.

Section 17. Termination. This Guaranty shall remain in full force and effect
until the indefeasible payment in full of the Guaranteed Obligations and of any
amounts owing by Guarantor pursuant to Sections 1(b), 1(c) and 1(d) hereof, and
the termination or cancellation of the Commitments.

Section 18. Successors and Assigns. Each reference herein to Administrative
Agent or Lenders shall be deemed to include such Person’s respective successors
and assigns (including, but not limited to, any holder of the Guaranteed
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to Guarantor shall be deemed to include Guarantor’s
successors and assigns, upon whom this Guaranty also shall be binding. Lenders
may, in accordance with the applicable provisions of the Credit Agreement,
assign, transfer or sell any Guaranteed Obligation, or grant or sell
participations in any Guaranteed Obligations, to any Person without the consent
of, or notice to, Guarantor and without releasing, discharging or modifying
Guarantor’s obligations hereunder. Guarantor hereby consents to the delivery by
the Agents or any Lender to any Eligible Assignee or Participant (or any
prospective Eligible Assignee or Participant) of any financial or other
information regarding Borrower or Guarantor. Guarantor may not assign or
transfer its rights or obligations hereunder or under any other Loan Document to
any Person without the prior written consent of all of Lenders (and any such
assignment or transfer without such consent shall be null and void).

Section 19. Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of Lenders if required under the terms
of the Credit Agreement), Administrative Agent and Guarantor.

Section 20. Payments. All payments to be made by Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to
Administrative Agent at the Principal Office.

Section 21. Notices. All notices and other communications required or provided
for hereunder shall be (a) in writing (including facsimile transmission or
similar writing), (b) sent in the case of Guarantor, to the address provided on
the signature page to this Guaranty unless a change of address has been sent to
all other parties in accordance with the terms of this Section 21, or in the
case of a notice to Administrative Agent or a Lender, to the address provided
for in the Credit Agreement and (c) all such notices and other communications
shall be deemed effective (i) if mailed, when received; (ii) if telecopied, when
transmitted, or (iii) if hand delivered, when delivered; provided, however, that
any notice of a change of address for notices shall not be effective until
received.

Section 22. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 23. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 24. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

Section 25. No Novation. This Guaranty amends and entirely restates the Amended
and Restated Guaranty executed by Guarantor; provided, however, that the
execution and delivery of this Guaranty and the other Loan Documents shall not
in any circumstances be deemed to have terminated, extinguished, or discharged
the obligations and expenses under the Original Guaranty, the Amended and
Restated Guaranty, or the collateral security therefor, all of which shall
continue under and be governed by this Guaranty and the other Loan Documents.

[Signature on Next Page]

1

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date and year first written above.

ALLIED CAPITAL CORPORATION,
as Guarantor

By: /s/ Penni F. Roll
Penni F. Roll
Chief Financial Officer


Address for Notices:

1919 Pennsylvania Ave., N.W.
3rd Floor
Washington, D.C. 20006
Attention: Joan M. Sweeney

Telephone: 202.721-6210

Telecopy: 202.721-6101

CITIBANK, N.A., as Administrative Agent

By: /s/ Anthony V. Pantina
Anthony V. Pantina
Vice President


Address for Notices:

Citibank, N.A.,
as Administrative Agent
Citibank, N.A.
666 Fifth Avenue, 3rd Floor
New York, NY 10103
Attention: Anthony Pantina
Telecopy: 212-783-6266
Telephone: 212-783-6094

2